Citation Nr: 0202029	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  01-09 657	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the March 
1998 Board of Veterans' Appeals (Board) decision, which 
denied an effective date earlier than January 3, 1990, for 
the grant of service connection and special monthly 
compensation for loss of use of the feet.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel










INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter is before the Board on a motion of the veteran 
asserting clear and unmistakable error in an September 2000 
Board decision that denied an earlier motion of clear and 
unmistakable error in a March 1998 Board decision.  The March 
1998 Board decision denied an effective date earlier than 
January 3, 1990, for the grant of service connection and 
special monthly compensation for loss of use of both feet.  
The veteran requested reconsideration of the September 2000 
Board decision.  His motion for reconsideration was denied in 
December 2001.  

The September 2000 Board decision held the veteran had not 
met the pleading requirements of findings of 38 C.F.R. 
§ 20.1404(b).  A procedural portion of that regulation was 
subsequently held to be invalid.  DAV v. Gober, 234 F.3d 682 
(Fed. Cir. 2000).  Accordingly the Board will again address 
the veteran's claim of clear and unmistakable error in the 
March 1998 Board decision.

In correspondence dated in December 2000, the veteran 
indicated that he was in disagreement with the September 2000 
Board decision which denied earlier effective dates for loss 
of use of his legs and/or a nervous condition.  The March 
1998 Board decision and the September 2000 Board decision did 
not involve a claim of an earlier effective date for the 
grant of compensation for his nervous disorder.  Accordingly, 
the issue is as stated on the title page.  If the veteran 
believes that there is clear and unmistakable error in other 
Board decisions he may file an appropriate motion with the 
Board.  


FINDINGS OF FACT

1.  The Board denied entitlement to special monthly 
compensation for loss of use of the feet in December 1989.

2.  The veteran's representative asked the RO to reconsider 
entitlement to benefits not here in issue in a petition 
received at the RO on January 3, 1990. 

3.  In August 1995 the RO granted the veteran's claim for 
paraplegia with loss of use of the lower extremities, 
evaluated as 100 percent disabling, as a result of a gunshot 
wound of the abdomen, effective January 3, 1990, and granted 
special monthly compensation for loss of use of both feet, 
effective January 3, 1990.

4.  In a March 1998 decision, the Board denied an effective 
date earlier than January 3, 1990 for the grant of service 
connection and special monthly compensation for loss of use 
of the lower extremities; that decision was supported by the 
evidence then of record and the applicable, statutory and 
regulatory provisions in effect at that time.


CONCLUSION OF LAW

The March 1998 Board decision, which denied an effective 
earlier than January 3, 1990, for the grant of service 
connection and special monthly compensation for loss of use 
of both feet was not clearly and unmistakably erroneous.  38 
U.S.C.A. 7111 (West Supp. 2001); 38 C.F.R. 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In October 1971 the RO granted service connection for 
residuals of an accidental gunshot wound of the abdomen (10 
percent) and residuals of a laparotomy (zero percent), 
effective since the veteran's separation from service.  

In February 1974, September 1979, and June 1982, the Board 
denied service connection for a psychiatric disorder.  In 
September 1983 the RO reopened and allowed the claim for 
secondary service connection for a psychiatric disorder and 
assigned a 100 percent rating for depressive reaction.  The 
100 percent rating included the gunshot wound of the lumbar 
spine and the award was effective from November 1982.

In December 1984 the Board denied an earlier effective date 
for compensation benefits for a depressive reaction.  A Board 
decision in August 1986, which denied entitlement to 
financial assistance in purchasing an automobile or other 
conveyance, found that the veteran had some use of his lower 
extremities and that he would not be equally well served by 
an amputation and suitable prosthesis.  

In December 1987 the Board denied an earlier effective date 
for an award of compensation benefits for a depressive 
reaction and granted separate ratings for the residuals of a 
shell fragment wound of the lumbar spine and his psychiatric 
disorder.  In April 1988 the RO reclassified the veteran's 
service-connected psychiatric disorder as a somatization 
disorder with pseudoneurological symptoms and depression 
secondary to the gunshot wound (100 percent), assigned a 
separate 10 percent rating for residuals of a shell fragment 
wound of the lumbar spine.

In a December 8, 1989 decision, the Board denied the 
veteran's claim for special monthly compensation based on the 
loss of use of a foot.  The Board found that the veteran had 
some use of the lower extremities and that he would not be 
equally well served by amputations with suitable prosthesis.  
The Board also denied entitlement to a rating in excess of 10 
percent for residuals of a gunshot wound to the abdomen.  In 
addition, the Board denied entitlement to special monthly 
compensation based on the need for aid and attendance, or at 
the housebound rate.

In a January 3, 1990 memorandum, the veteran's representative 
asked the RO to "reconsider" the veteran's claim for special 
monthly compensation based on the need for aid and attendance 
or at the housebound rate.  The RO developed and adjudicated 
the issues of entitlement to an increased rating for gunshot 
wound residuals and entitlement to special monthly 
compensation based on loss of use of both legs and based on 
the need for aid and attendance or at the housebound rate.  
In August 1995, the RO reopened and allowed the veteran's 
claim for service connection for paraplegia with loss of use 
of the lower extremities, evaluated as 100 percent disabling, 
as a result of a gunshot wound of the abdomen, effective 
January 3, 1990, and granted special monthly compensation for 
loss of use of both feet, effective January 3, 1990.  The RO 
denied special monthly compensation for aid and attendance or 
at the housebound rate. 

The veteran in January 1996 indicated that he disagreed with 
the effective date assigned for the grant of loss of use of 
lower extremities and for special monthly compensation for 
loss of use of the lower extremities.  In his substantive 
appeal, he indicated that he was asking for compensation at 
the 100 percent rate from January 1973 to October 1984 for 
his nerves and physical condition.  

In March 1998 the Board denied entitlement an effective date 
earlier than January 3, 1990, for the grant of service 
connection and special monthly compensation for loss of use 
of the feet.  At that time the Board determined that December 
1989 Board decision was final.  The Board also found that the 
statement from the representative received on January 3, 1990 
was the veteran's reopened claim.  The Board determined that 
there was no legal entitlement for an effective date prior to 
the date of receipt of claim, January 3, 1990, for the grant 
of service connection and special monthly compensation for 
loss of use of the feet.  In a September 1998 written 
statement, the veteran argued that the effective date for the 
grant of service connection for loss of use of both feet and 
for the grant of special monthly compensation on account of 
loss of use of both feet should have been in January 1973, 
the date he had to quit work and the date he no longer had 
full use of his legs.  

Received apparently in August 2001 were private and VA 
medical records covering a period of treatment from 1978 to 
1985 for the gunshot wound to the lumbar spine and the 
veteran's psychiatric illness.  These records contain no 
reference to loss of use of his feet

Analysis

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) [codified at 38 U.S.C.A. § 5103A]. 
VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 38 
U.S.C. § 5103A, also apply to claims pending on the date of 
the enactment of the VCAA.  Consequently, it appears that the 
provisions of the VCAA apply to the moving party's motion.

After the evidence, the Board has concluded that the 
requirements of the VCAA have been satisfied, to the extent 
that they apply to this Board clear and unmistakable error 
claim.  The moving party has been notified of the pertinent 
regulations by VA.  

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  38 C.F.R. § 20.1400 (2001).

A determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior decision."  Russell v. Principi, 3 Vet. App. 310 
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and will be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the provision of 38 C.F.R. § 
20.1404(b) which required denial of a motion that did not 
clearly and specifically allege clear and unmistakable error 
of fact or law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error, was invalid because, when read in 
conjunction 38 C.F.R. § 20.1409(c), it operated to prevent 
Board review of certain clear and unmistakable error claims 
contrary to the requirement of the statutory provision of 38 
U.S.C.A. § 7111(e), which provided that a clear and 
unmistakable error claim was to be decided by the Board on 
the merits.  Disabled American Veterans v. Gober, No. 99-
7061, No. 99-7071, No. 99-7084, No. 99-7085 (Fed. Cir. Dec. 
8, 2000).  

However, the Federal Circuit found that the other clear and 
unmistakable error rules were validly issued in compliance 
with applicable rulemaking procedures and were not arbitrary, 
capricious, or contrary to law.  The Board has original 
jurisdiction to determine whether clear and unmistakable 
error exists in a prior final Board decision.

Section 20.1403 of the Code of Federal Regulations, addresses 
what constitutes clear and unmistakable error and provides as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error. 

(1)  Changed diagnosis.  A new 
medical diagnosis that "corrects" an 
earlier diagnosis considered in a 
Board decision.

(2)  Duty to assist.  The 
Secretary's failure to fulfill the 
duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.  

38 U.S.C.A. §§ 501(a), 7111.

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to clear and 
unmistakable error in an RO rating decision provide guidance 
in determining whether clear and unmistakable error exists in 
a Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

With respect to prior final rating decisions, the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

Errors constituting clear and unmistakable error "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' " Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2)(i).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
a reopened claim is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(1997).

The veteran claims clear and unmistakable error in the March 
1998 Board decision that denied an earlier effective date for 
a grant of service connection and special monthly 
compensation for loss of use of the veteran's feet.  In this 
regard the law and regulations governing effective dates are 
clearly set forth.  The effective date of an award of 
disability compensation based on new and material evidence 
received after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).

In the March 1998 decision the Board determined that the 
December 8, 1989 Board decision which denied the veteran's 
claim for special monthly compensation based on the loss of 
use of a foot, was final.  The Board determined that the 
veteran's reopened claim was received on January 3, 1990.  
The Board correctly determined that the effective date for 
the grant of service connection and special monthly 
compensation for loss of use of the veteran's feet was 
January 3, 1990, the date of receipt of the reopened claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii).  

The Board can find no clear and unmistakable error in March 
1998 decision.  There is no evidence that the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Accordingly, the motion for 
revision of the March 1998 Board decision must be denied.


ORDER

The motion for revision or reversal of the March 1998 
decision of the Board which denied entitlement to an 
effective date earlier than January 3, 1990 for the grant of 
service connection and special monthly compensation for loss 
of use of the feet, on the grounds of clear and unmistakable 
error is denied. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 


